Citation Nr: 1209979	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  11-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an all-terrain vehicle (John Deere Gator) under the provisions of an independent living program pursuant to Title 38, United States Code, Chapter 31.

(The issues of whether an August 1999 Board of Veterans' Appeals decision which denied entitlement to compensation for a spinal disability under the provisions of 38 U.S.C.A. § 1151 should be revised or reversed on the grounds of clear and unmistakable error (CUE) and entitlement to effective dates earlier than October 11, 2002, for the award of compensation under the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of paraganglioma and for the award of special monthly compensation based upon the need for aid and attendance are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1954 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision in April 2008 and September 2009 by the Ft. Leonard Wood, Missouri, Vocational, Rehabilitation, and Employment (VR&E) division of the Department of Veterans Affairs (VA).  Appellate jurisdiction over this issue has been transferred to the St. Louis, Missouri, VA Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An all-terrain vehicle (John Deere Gator) is not shown to be necessary or vital for the Veteran to maintain maximum independence in daily living.


CONCLUSION OF LAW

The criteria for entitlement to an all-terrain vehicle (John Deere Gator) under the provisions of a Title 38, United States Code, Chapter 31, independent living program have not been met.  38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.160, 21.162 (as effective before and after January 20, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the reveals that all applicable notice and assistance has been provided.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

VA law provides that a veteran is entitled to a program of rehabilitation services if the veteran has a service-connected disability of 20 percent or more, and is determined to be in need of rehabilitation to overcome an employment handicap.  See 38 U.S.C.A. § 3102 (West 2002); 38 CFR § 21.40 (as effective before and after January 20, 2010).  If it is determined that a veteran has a serious employment handicap resulting in substantial part from a service-connected disability and that achievement of a vocational goal is not feasible, the veteran shall be entitled to a program of independent living services and assistance designed to enable such veteran to achieve maximum independence in daily living.  See 38 U.S.C.A. § 3109 (West 2002); see also 38 U.S.C.A. § 3120 (West 2002 & Supp. 2011).  Services and assistance which the Secretary may provide pursuant to an independent living program include services necessary to enable a veteran to achieve maximum independence in daily living.  38 U.S.C.A. § 3104(15) (West 2002).  

VA regulations provide for independent living services as follows:  
(a) Purpose. The purpose of independent living services is to assist eligible veterans whose ability to function independently in family, community, or employment is so limited by the severity of disability (service and nonservice-connected) that vocational or rehabilitation services need to be appreciably more extensive than for less disabled veterans.
(b) Definitions. The term independence in daily living means the ability of a veteran, without the services of others or with a reduced level of the services of others, to live and function within the veteran's family and community.
(c) Situations under which independent living services may be furnished. Independent living services may be furnished:
(1) As part of a program to achieve rehabilitation to the point of employability; 
(2) As part of an extended evaluation to determine the current reasonable feasibility of achieving a vocational goal; 
(3) Incidental to a program of employment services; or 
(4) As a program of rehabilitation services for eligible veterans for whom achievement of a vocational goal is not currently reasonably feasible. This program of rehabilitation services may be furnished to help the veteran: 
(i) Function more independently in the family and community without the assistance of others or a reduced level of the assistance of others; 
(ii) Become reasonably feasible for a vocational rehabilitation program; or 
(iii) Become reasonably feasible for extended evaluation. 
(d) Services which may be authorized. The services which may be authorized as part of an IILP (Individualized Independent Living Plan) include:
(1) Any appropriate service which may be authorized for a vocational rehabilitation program as that term is defined in § 21.35(i), except for a course of education or training as described in § 21.120; and 
(2) Independent living services offered by approved independent living centers and programs which are determined to be necessary to carry out the veteran's plan including: 
(i) Evaluation of independent living potential; 
(ii) Training in independent living skills; 
(iii) Attendant care; 
(iv) Health maintenance programs; and 
(v) Identifying appropriate housing accommodations. 
(e) Coordination with other VA elements and other Federal, State, and local programs. Implementation of programs of independent living services and assistance will generally require extensive coordination with other VA and non-VA programs. If appropriate arrangements cannot be made to provide these services through VA, other governmental, private nonprofit and for-profit agencies and facilities may be used to secure necessary services if the requirements contained in § 21.294 are met.
38 C.F.R. § 21.160 (as effective before and after January 20, 2010).

VA regulations also provide requirements for participation in a program of independent living service as follows:
(a) Approval of a program of independent living services. A program of independent living services and assistance is approved when:
(1) The VA determines that achievement of a vocational goal is not currently reasonably feasible; 
(2) The VA determines that the veteran's independence in daily living can be improved, and the gains made can reasonably be expected to continue following completion of the program; 
(3) All steps required by §§ 21.90 and 21.92 of this part for the development and preparation of an Individualized Independent Living Plan (IILP) have been completed; and 
(4) The VR&E Officer concurs in the IILP. 
(b) Considerations for the VR&E Officer. The VR&E Officer will consider the following factors in administering programs providing independent living services:
(1) If VA resources available limit the number of veterans who may be provided a program of independent living services and assistance, the first priority shall be given to veterans for whom the reasonable feasibility of achieving a vocational goal is precluded solely as a result of service-connected disability; and 
(2) To the maximum extent feasible, a substantial portion of veterans provided with programs of independent living services and assistance shall be receiving long-term care in VA medical centers and nursing homes. 
38 C.F.R. § 21.162 (as effective before and after January 20, 2010).

VA's General Counsel has held that VA has the authority to provide services and assistance of a recreational nature as a component of an eligible program of independent living services; and that VA has the authority, and responsibility, to provide all services and assistance deemed necessary on the facts of the particular case to enable an eligible veteran participating in such a program to live and function independently in his or her family and community without, or with a reduced level of, the services of others.  This includes the authority to approve, when appropriate, services and assistance that are in whole or part recreational in character when the services are found to be needed to enable or enhance a veteran's ability to engage in family and community activities integral to achieving his/her independent living program goals.  It was further noted that the applicable statutes provide VA a great deal of discretion in determining the nature and scope of services needed by a veteran in an independent living services program.  VAOPGCPREC 34-97.

VA's General Counsel subsequently reiterated that VA has both the authority and the responsibility to provide all services and assistance deemed necessary on the facts of a particular case to enable an eligible veteran participating in an independent living program to live and function independently in his family and community without, or with a reduced level of, services from others.  It was further noted that the operative word as to this matter was "necessary" and independent living services (to include services that may have a recreational component) provided to the veteran must be "vital" to achieving the independent living program goal, not merely desirable or helpful.  VAOPGCPREC 6-2001.

In this case, VA records show the Veteran has established entitlement to compensation for the postoperative residuals of paraganglioma to the bilateral lower extremities (100 percent), hypertrophic cardiomyopathy with ICD implantation associated with hypertension (100 percent), residuals of rectal stricture (30 percent), postoperative residuals of paraganglioma with neurogenic bladder (30 percent), hemorrhoids (10 percent), and hypertension (10 percent).  A combined 100 percent evaluation for compensation and special monthly compensation with an additional aid and attendance allowance have been in effect since October 11, 2002.

In correspondence received by VA in March 2010 the Veteran requested entitlement to independent living assistance to obtain a John Deere Gator to assist him in getting access to his 40 acres of property.  In support of his claim he submitted a prescription from a VA medical care provider for a John Deere Gator.  In correspondence to the medical care provider dated in April 2010 the Veteran requested a prescription indicating that he would be able to use and benefit from this vehicle.  He stated that he had two small ponds stocked with fish on his property and that his mail box was approximately a quarter of a mile from his house.  He also stated that he was unable to get around his property with his power wheelchair and that an all-terrain vehicle would greatly improve his quality of life.  

VA notified the Veteran in May 2010 that he had been found to be entitled to VR&E services and that an appointment would be scheduled to complete the counseling process.  A May 2010 VA report noted the Vocational Rehabilitation Counselor found the Veteran had a serious employment handicap, that feasibility to obtain a vocational goal was not reasonable, and that he would seem to benefit from some type of independent living services such as a mobility device.  It was noted he had already obtained VA home loan funds to build/purchase a home adapted to his needs.  The counselor found an independent living assessment was required for a decision regarding the need for mobility devices.  The Veteran's agreement noted that independent living services must meet criteria including that they must be consistent with his independent living needs and that they cannot worsen his disability.

A June 2010 independent living needs assessment noted the Veteran was building an accessible home estimated to be completed in July 2010 and that there would be improved independence with the new home and immediate surrounding areas.  It was noted, however, that the new home was located on mostly unimproved grounds and access to the property was very limited.  The evaluator noted the Veteran's goal in obtaining greater independence in moving about his newly acquired property, especially to two ponds, by use of an off-road vehicle presented concerns.  The primary concern was for the Veteran's safety as it related to the use of an off-road vehicle over uneven terrain and his lack of mobility should there be an incident in which the vehicle turned over or which required him to exit the vehicle in an expeditious manner.  Secondarily, it was noted that it appeared the vehicle was for recreational use falling outside the scope of activities of daily living.  

In an August 2011 VA report the Vocational Rehabilitation Counselor and VR&E Officer concurred with a determination to discontinue the Veteran without independent living services or entering into an independent living plan.  It was noted that the Veteran's request for an off-road vehicle was denied due to safety concerns and that the use was for recreational activities.  The Veteran was notified by correspondence dated in August 2011.

In his August 2011 notice of disagreement the Veteran summarized events associated with his claim and reported that he only planned to use the vehicle for small farming and recreational endeavors on his property.  He stated his intent was to get about his property to his two fishing ponds and to occasionally check his fence lines.  He asserted that he would have his spouse with him at all times while operating this vehicle and that he was a very safe individual.  In his December 2010 VA Form 9 he questioned the reasons and bases provided for the denial of his requested and reiterated his planned purposes for the vehicle.  

Based on the evidence of record, the Board finds that an all-terrain vehicle (John Deere Gator) is not demonstrated to be necessary or vital for the Veteran to maintain maximum independence in daily living.  The evidence clearly shows the Veteran has a severe mobility impairment and the primary safety concern for the denial of the request is found to be a valid basis for that determination.  While the VR&E determination does not reflect consideration of the opinions of VA's General Counsel concerning independent living services including those that are in whole or part recreational in character when found to be necessary to achieving independent living program goals, VA has wide discretion in the types of equipment and services to be approved.  See VAOGCPREC 34-97; VAOPGCPREC 6-2001.

The Board further finds that there is no abuse of discretion in the decision in this case and that the identified safety concerns outweigh any improved independence in daily living the Veteran may be expected to receive by the purchase of an all-terrain vehicle.  No Individualized Independent Living Plan was completed establishing independent living program goals for which access by an all-terrain vehicle is necessary or vital and the VR&E Officer has concurred with the discontinuance prior to entering into a plan.  Therefore, the appeal must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to an all-terrain vehicle (John Deere Gator) under the provisions of an independent living program is denied.



____________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


